Citation Nr: 1619188	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral sensorineural hearing loss was caused by in-service acoustic trauma.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) applies to the current claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board finds that the record establishes a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, for VA compensation purposes.  See July 2010 VA examination.  In addition, the record supports the Veteran's claims of in-service acoustic trauma based upon his statements of consistent exposure to loud noises from the flight line and rifle ranges during his active service, taken together with his service separation form (DD-214) demonstrating his military occupational specialty (MOS) was listed as a vehicle operator.  38 U.S.C.A. § 1154.  The Board observes that the opinions furnished by the VA examiner in the July 2010 VA examination and April 2011 VA addendum were inadequate, as the rationales do not fully consider the Veteran's acoustic trauma, and instead relied solely on the audiometric findings during the Veteran's active service as the basis for his opinion.  In a November 2010 letter, a private physician, Dr. O.F., found that, after reviewing the Veteran's military records and claims file information regarding his current bilateral hearing loss, coupled with the fact that his current bilateral hearing loss had a configuration consistent with noise-induced hearing loss, it was Dr. O.F.'s medical opinion that the Veteran's current bilateral sensorineural hearing loss was related to his military noise exposure.  

Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of bilateral sensorineural hearing loss that had its onset during active service.  Thus, service connection for bilateral sensorineural hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


